DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 21 January 2022. 

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 21 January 2022, Applicant argues paragraph [0002] of provisional application 60/741,128 incorporates by references the systems disclosed in the Appendix attached thereto and the Appendix provides support for claim 2. 
This argument is persuasive. Therefore, the present application is given priority the provisional application 60/741,128 filed 1 December 2005. 
The rejection to claim 9 under 35 USC 112b is withdrawn in light of Applicant’s amendment. 
	Independent claim 2 was amended to recite “the elongate tubular body includes five lumens”. This feature is not disclosed by Frazier’361. However, upon further search 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-7, 9, 10, 12, 14-15  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazier et al. (US Patent Application 2004/0044361) in view of Selmon et al. (US Patent 6,010,449).
Claim 2: Frazier’361 discloses a delivery catheter (302; Figure 19) having an elongate tubular body (306) and a proximal end (opposite end from 350), a distal end (350) and a distal portion. There is a threaded axially movable core (340) disposed within the elongate tubular body (306) (paragraph 
There is a handle at the proximal end of the elongate tubular body (306)  (“manual rotation device”, paragraph [0104]). 
The elongate tubular body includes an implant release section at the distal portion (Figure 19; paragraph [0107]). 
Frazier’361 further disclose an device (304) configured to be implanted in the heart (paragraphs [0067], [0087]). 
The implant (304) moves between a radially expanded and collapsed configuration (Figure 19 shows expanded configuration; Figures 20a-20c shows a collapsed configuration). 

The elongate tubular body includes an anti-rotation lock (348) to rotationally link the elongate tubular body (306) and the implant (304) (paragraph [0108]). 
Frazier’361 does not teach the elongate tubular body has five lumens. 
Selmon’449 is directed towards a device for delivering treatment to cardiac tissue. As in Frazier’361, Selmon’449 discloses a catheter having an elongate body (50) for delivering treatment. 
The elongate body (50) has five lumens (steering lumens 56 and central lumen for passage of 106) in order to allow for passage of steering mechanisms (150) in order to direct the distal tip of the of the catheter with a higher degree of control and a greater variety of curvatures (column 7, line 66 to column 8, line 12). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Frazier’361 with five lumens, as taught by Selmon’449, in order to provide the stated advantages. 
Claim 3: Frazier’361’s delivery catheter (302) is releasably coupled to implant (304) (paragraphs [0107], [0110], [0113]). 
Claim 4: Frazier’361 discloses a sheath (360) having a lumen sized to receive the delivery catheter (302) (Figure 20). 
The sheath (360) has a radially enlarged configuration in which a distal portion of the sheath has a radially enlarged configuration (at 362; paragraph [0114]). The radially 
The radially enlarged configuration of the sheath distal end is also collapsible (Figures 20b, 2c). 
Claim 5: Frazier’361 discloses the distal portion of the sheath (360) comprises a first plurality of petals (364) extending distally and radially outward from the sheath to form a flared distally acting receiving opening (Figure 20; paragraph [0114]). 
The proximal end of the petals are joined to form a collar (Figure 20; paragraphs [0114], [0116]). 
Claim 6: Frazier’361 discloses the distal portion of the sheath includes a second plurality of petals (365) circumferentially offset from the first plurality of petals such that each of the second plurality of petals are overlaps one of the first plurality of petals (Figure 20; paragraph [0115]). 
Claim 7: In Frazier’361, The radial extent of the distal portion of the sheath (360) is less than an inner diameter of a transseptal catheter (366) that is coaxially disposed about the sheath (Figure 20c). 
Claim 9: Frazier’361’s delivery catheter (302) is coupled to the implant (304) during delivery of the implant (Figure 19; paragraph [0110]), then released upon delivery (paragraph [0110]). 
The delivery catheter (302) is coupled to the implant (304) during recovery (paragraph [0113]). 
Claims 10, 12: In Frazier’361, the implant (304) includes a tissue anchors extending radially outward from a body of the implant; the anchors are longitudinally 

    PNG
    media_image1.png
    500
    462
    media_image1.png
    Greyscale

Claim 14: In Frazier’361, when distal portion (362) of the sheath (360) is extended distally of the transseptal catheter (366), the distal portion of the sheath (362) assumes the radially enlarged configuration (Figure 20). 
Claim 15: In Frazier’361, when the distal portion (362) of the sheath (360) is withdrawn into the transseptal catheter (366), the distal portion of the sheath assumes the radially contracted configuration (Figure 20c; paragraph [0117]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




Lindsey Bachman
/L.B./
Examiner, Art Unit 3771                                                                                                                                                                                                        31 January 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771